DETAILED ACTION

Claim Status
Claims 1-21 is/are pending.
Claims 1-21 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 8 are vague and indefinite because it is unclear whether the words “other than vinylidene fluoride” in the phrase “a homopolymer of a fluoroolefin and a copolymer of a fluoroolefin other than vinylidene fluoride” refers only to the “copolymer of a fluoroolefin”, or whether the words “other than vinylidene fluoride” applies to both the “homopolymer of a fluoroolefin” and the “copolymer of a fluoroolefin”.
 	Claim 6 is vague and indefinite because depending on the interpretation of the phrase “a homopolymer of a fluoroolefin and a copolymer of a fluoroolefin other than vinylidene fluoride” (i.e., if the words “other than vinylidene fluoride” applies to both the “homopolymer of a fluoroolefin” and the “copolymer of a fluoroolefin”), the requirement that the fluoropolymer “is a polyvinylidene fluoride” appears to be inconsistent with parent claim 1.
 	Claims 2-5, 7, 9-21 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TSUDA ET AL (US 6,673,454),
 	in view of BRENDLEY, JR (US 4,131,572),
 	and in view of STROH, III ET AL (US 2008/0026319),
 	and in view of BLATTER ET AL (US 2004/0018109),
	and in view of VELSICOL - SPECIALITY BENZOATE ESTERS,
	and in view of EASTMAN - NON-PHTHALATE PLASTICISERS.
 	TSUDA ET AL ‘454 discloses powder coating materials comprising:
(a) a fluorine-containing copolymer containing a crosslinkable functional group and has a fluorine content of at least 10 wt%, wherein the copolymer contains:

(i) a perfluoroolefin unit (e.g., tetrafluoroethylene (TFE), hexafluoropropylene (HFP), perfluoro(vinyl ether), etc.),

(ii) optionally other fluoroolefin unit(s) (e.g., trifluoroethylene, monofluoroethylene, chlorotrifluoroethylene; etc.), wherein the other fluoroolefin unit(s) are not required to be vinylidene fluoride;

(iii) a unit capable of introducing a functional group (e.g., hydroxyl group, etc.), such as a non-fluorine-containing monomer (e.g., glycidyl vinyl ether; hydroxybutyl vinyl ether, etc.);

(b) a curing agent;

(c) effective, non-detrimental amounts of one or more additives conventionally used in the paint (i.e., powder coating, etc.) art, for example, but not limited to: 
• flow control agents (e.g., acrylic resins, etc.);
• pigments (e.g., metal pigments such as aluminum or stainless steel powders, etc.); 
• and the like.

The powder coating materials form a powder coating composition (e.g., via dry blending of the fluorine-containing copolymer, curing agent, additives, and other components; etc.) which can be applied to a substrate (e.g., aluminum plate, etc.) to form coated articles, wherein the resulting coatings are capable of exhibiting numerous excellent properties (e.g., appearance such as smoothness and gloss, wherein the coatings are capable of exhibiting 60 degree gloss values of 58 or more; surface hardness; mechanical properties such as flexibility and impact resistance; adhesion to substrates; weather resistance; stain resistance; water resistance; etc.) and are useful in numerous applications (e.g., vehicle components, outdoor materials, etc.). (entire document, e.g., line 42-48, col. 1; line 9-37, col. 2; line 58, col. 2 to line 32, col. 3; line 13-60, col. 5; line 19, col. 6 to line 17, col. 7; line 1-61, col. 8; Table 3; etc.)  However, the reference does not specifically mention plasticizers with specific chemical structures or melting points.
 	BRENDLEY, JR ‘572 discloses that it is well known in the art to incorporate plasticizers in typical amounts of up to 50 wt% in in powder coatings (e.g., polymers of halogenated olefins, such as polytetrafluoroethylene; etc.), wherein solid plasticizers are particularly useful.  The reference further discloses that it is well known in the art to incorporate acrylic resins as flow control agents for powder coatings which will not cause sticking of the powder particles and/or do not migrate from the finished coating, wherein the acrylic resins can be powdered or granulated for mixing with the other components of a powder coating composition.  The reference further discloses that it is well known in the art to incorporate metallic pigments (e.g., aluminum flake; bronze powders) and/or pearl essence in powder coatings. (line 14-25, col. 1; line 41-60, col. 5; line 58-60, col. 6; line 54, col. 9 to line 35, col. 10; line 62-64, col. 10; etc.)
 	STROH, III ET AL ‘319 discloses that it is well known in the art to utilize solid plasticizers (e.g., cyclohexane dimethanol dibenzoate) in powder coating materials (e.g., comprising functionalized fluoropolymers as the sole film-forming polymer, or optionally in combination with functionalized acrylic resins; etc.) in typical amounts of up to 50 wt% (preferably 5-30 wt %) in order to improve flexibility in the resulting coatings and finishes. (paragraph 0021, 0032, 0038, 0040, 0043, etc.)
 	BLATTER ET AL ‘109 provides evidence that cyclohexanedimethanol dibenzoate is a solid plasticizer which is commercially available as BENZOFLEX 352 (manufactured by Velsicol Corp.) and is known as an useful additive for powder coating materials.  The reference further discloses that it is well known in the art to incorporate known powder coating additives (e.g., luster agents, etc.) in powder coating compositions. (paragraph 0098, 0100, etc.)
 	VELSICOL - SPECIALITY BENZOATE ESTERS discloses that it is well known in the art that BENZOFLEX 352 is a solid plasticizer with a high melting point of 118 ºC, which is useful as a flow improvement additive in powder coatings, as well as a processing aid for plastics. (page 5, etc.)
 	EASTMAN - NON-PHTHALATE PLASTICISERS disclose that it is well known in the art that BENZOFLEX 352 is a solid plasticizer with a high melting point of 118 ºC, and that it is useful as a melt flow modifier with improved resistance to yellowing in powder coatings. (page 4, etc.)
 	Regarding claims 1-9, 12-13, 16-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of a known powder coating additive such as a solid plasticizer as suggested in BRENDLEY, JR ‘572 as a performance-enhancing additive in the fluoroolefin-based powder coating materials of TSUDA ET AL ‘454.
 	Further regarding claims 1, 8, 18-19, one of ordinary skill in the art would have utilized a known, commercially available solid plasticizer such as a cyclohexane dimethanol dibenzoate-type plasticizer as suggested by STROH, III ET AL ‘319 with a relatively high melting point (e.g., BENZOFLEX 352) as a plasticizer additive for the fluoroolefin-based powder coating materials of TSUDA ET AL ‘454 in order to improve or adjust the flexibility of the resulting coating as suggested by BLATTER ET AL ‘109 (e.g., to prevent cracking or brittleness, etc.) in addition to reducing yellowing and/or enhancing the flow characteristics of the powder coating material and/or improving processibility of the powder coating material (as suggested by VELSICOL - SPECIALITY BENZOATE ESTERS and EASTMAN - NON-PHTHALATE PLASTICISERS).
	Regarding claim 2-3, 8-9, one of ordinary skill in the art would have combined effective amounts of a known flow control agent in powder form such as the acrylic-based flow agents of BRENDLEY, JR ‘572 with the fluoroolefin-based powder coating materials of TSUDA ET AL ‘454 containing a known solid plasticizer as suggested by BRENDLEY, JR ‘572 and STROH, III ET AL ‘319 in order to further adjust the melt flow characteristics of the powder coating composition for specific substrates and/or coating methods.
	Regarding claim 10-11, one of ordinary skill in the art would have incorporate effective amounts of known lustrous pigments as suggested by BLATTER ET AL ‘109 (e.g., metallic flakes or pearlescent pigments as disclosed in BRENDLEY, JR ‘572) in the fluoroolefin-based powder coating materials of TSUDA ET AL ‘454 in order to obtain coatings with visually attractive lustrous and/or pearlescent decorative effects for specific applications.
 Regarding claim 14-15, since fluoroolefin-based powder coating materials of TSUDA ET AL ‘454 are capable of producing coatings with good gloss values of 58 or more, one of ordinary skill in the art would have utilized routine experimentation to select the appropriate amounts of polymers and additives (e.g., pigments, curing agents, etc.) in the fluoroolefin-based powder coating materials of TSUDA ET AL ‘454 in order to obtain visually attractive coatings with the low to high gloss values for specific applications.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	TSUDA ET AL (US 6,673,454), in view of BRENDLEY, JR (US 4,131,572), and in view of STROH, III ET AL (US 2008/0026319), and in view of BLATTER ET AL (US 2004/0018109), and in view of VELSICOL - SPECIALITY BENZOATE ESTERS, and in view of EASTMAN - NON-PHTHALATE PLASTICISERS,
		as applied to claim 1 above,
 	and further in view of DESAI (US 5,739,188).
DESAI ‘188 provides evidence that BENZOFLEX 352, manufactured by Velsicol Corporation, is known to be 1,4-cyclohexane dimethanol dibenzoate.  (line 25-27, col. 6; etc.)
 	Regarding claim 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of a commercially available solid cyclohexane dimethanol dibenzoate plasticizer with a high melting point (e.g., BENZOFLEX 352, which is a 1,4-cyclohexane dimethanol dibenzoate, as evidenced by DESAI ‘188) as a solid plasticizer additive for the fluoroolefin-based powder coating materials of TSUDA ET AL ‘454 in order to improve or modify the flexibility of the resulting coating as suggested by BLATTER ET AL ‘109 (e.g., to prevent cracking or brittleness, etc.) in addition to reducing yellowing and/or enhancing the flow characteristics of the powder coating material and/or improving processibility of the powder coating material (as suggested by VELSICOL - SPECIALITY BENZOATE ESTERS and EASTMAN - NON-PHTHALATE PLASTICISERS).

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
 	(A) Applicant’s arguments with respect to TSUDA ET AL ‘708 have been considered but are moot in view of the new grounds of rejection in the present Office Action necessitated by the Claim Amendments filed 04/20/2022. 
 	(B) Applicant argues the rejections under 35 U.S.C. in the previous Office Action mailed on 02/08/2022 relies upon improper hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
  	In the present instance, while TSUDA ET AL ‘454 does not specifically mention plasticizers, the reference suggests the use of additives which are conventionally used in the paint art (which is reasonably understood to include powder coatings).  BRENDLEY, JR ‘572 and STROH, III ET AL ‘319 both disclose that it is well known in the art to incorporate plasticizers, and in particular solid plasticizers, as an additive for powder coatings in general, while EASTMAN - NON-PHTHALATE PLASTICISERS discloses that BENZOFLEX 352 (i.e., 1,4-cyclohexanedimethanol dibenzoate) is a high melting point plasticizer with additional benefits (i.e., is capable of functioning as a melt flow modifier with improved resistance to yellowing when used in powder coatings).  
	While Applicant argues that STROH, III ET AL ‘319 fails to teach or suggest the use of a cyclohexane dimethanol dibenzoate-type plasticizer with sufficient specificity because: (i) the reference discloses other types of usable plasticizers; and (ii) the reference does not contain any working examples utilizes said cyclohexane dimethanol dibenzoate-type plasticizer; the mere disclosure of alternative plasticizers or flexibilizers in STROH, III ET AL ‘319 does not constitute a clear teaching away from the use of a cyclohexane dimethanol dibenzoate-type plasticizer. Furthermore, the teachings of a reference are not limited to working examples, but encompass the reference as a whole.

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In the present instance, STROH, III ET AL ‘319 specifically lists cyclohexanedimethanol dibenzoate as a useful plasticizer for powder coating compositions. 
 	While Applicant contends that STROH, III ET AL ‘319 “does not provide any guidance that would lead one skilled in the art to select a solid plasticizer (let alone cyclohexanedimethanol dibenzoate in particular) over the other flexibilizing agents described therein”, it is known in the prior art (as suggested by BRENDLEY, JR ‘572) that that solid plasticizers are considered to be particularly useful for powder coating compositions.  
 	Furthermore, the source of motivation for selecting a cyclohexanedimethanol dibenzoate plasticizer is not limited solely to STROH, III ET AL ‘319, but can be found in other cited secondary references (e.g., EASTMAN - NON-PHTHALATE PLASTICISERS, which discloses that BENZOFLEX 352 is a high melting point plasticizer with additional benefits (i.e., is capable of functioning as a melt flow modifier with improved resistance to yellowing when used in powder coatings).  
 	Therefore, contrary to Applicant’s assertions, the Examiner did not rely solely on impermissible hindsight and Applicant’s own specification to provide adequate motivation for one of ordinary skill in the art to incorporate a commercially available solid plasticizer (i.e., cyclohexanedimethanol dibenzoate) into the fluoroolefin-based powder coating materials of TSUDA ET AL ‘454.  Rather, the relied prior art (i.e., EASTMAN - NON-PHTHALATE PLASTICISERS and the newly cited BRENDLEY, JR ‘572) provide reasonable motivations for utilizing a solid plasticizer, such as a commercially available cyclohexanedimethanol dibenzoate plasticizer, as a performance-enhancing additive in the fluoroolefin-based powder coating materials of TSUDA ET AL ‘454, with the reasonable expectation of obtaining a known advantage.

MPEP 2144    Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]

* * *

II.    THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES 

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

In the present instance, EASTMAN - NON-PHTHALATE PLASTICISERS indicates that BENZOFLEX 352 is known to be resistant to yellowing when used in powder coatings.  Therefore, one of ordinary skill in the art would reasonably expect that utilizing a commercially available plasticizer known to have superior resistance to yellowing in the fluoroolefin-based powder coating materials of TSUDA ET AL ‘454 would result in a predictable result (i.e., a coating which exhibits reduced yellowing).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  
MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims from the use of the recited plasticizer.
(C) Applicant argues that only Applicant’s own specification teaches the significance of the recited “plasticizer having a high melting point and a cyclic hydrocarbon group” with respect to providing “better compatibility with the resin component, is less likely to bleed out on the surface of the coating film, can suppress blocking of the coating film, and can obtain a coating film excellent in coating film appearance and surface smoothness.”
	In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Although the benefit suggested by EASTMAN - NON-PHTHALATE PLASTICISERS may be different from Applicant’s, it is still sufficient to establish a prima facie obviousness. Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims from the use of the recited plasticizer.
 	(D) While the working Examples provide some evidence of superior appearance and reduced blocking, the showings provided by the specification are not commensurate in scope with the present claims -- for example, but not limited to:
• the type and/or amount of fluororesin in the powder coating composition;
• the type and/or amount of plasticizer in the powder coating composition;

• the presence, type, and/or amount of an additional resin in the powder coating composition; 

• the presence, type, and/or amount of curing agent in the powder coating composition;

• the presence, type, and/or amount of additives (e.g., pigment, surface modifiers, etc.) in the powder coating composition; etc.

While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.
MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the present instance, the substantial majority of the present claims allow for: any fluororesin having a fluorine content of at least 10 mass%; any plasticizer that has a melting point in the claimed range and having a cyclic hydrocarbon group in the molecule; and/or any additional resin.  Furthermore, the present claims contain no limitations on: the amount of the recited fluororesin; the amount of the additional resin; and/or the amount(s) of other component(s) or additive(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	MIKAME ET AL (US 2011/0027582) and ITO ET AL (US 5,147,934) and BONNET ET AL (US 2009/0155570) and AMBROSE ET AL (US 2006/0189719) disclose non-vinylidene-fluoride-containing fluororesin-based powder coatings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 4, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787